The special pleas to which demurrers were sustained were manifestly bad.
Pleas 2 and 4 seek to apply to a formal indorsement of commercial paper the doctrine of other controlling inducement, applicable in proper cases in actions for deceit. That principle has nothing to do with a contract of indorsement, and cannot qualify or defeat its voluntarily assumed obligations, whatever other extraneous assurances may have been received or precautions taken by the indorsee.
So the fact that at the moment of payment the indorsements had not been actually made by defendant cannot affect their obligation. It is enough if they are made as part of the transaction, whether contemporaneously, or later in accordance with previous understanding.
The duty of diligence in presenting the checks to the drawee bank at Moulton would have been fully discharged by forwarding it by the next day's post. Watt v. Gans, 114 Ala. 264,21 So. 1011, 62 Am. St. Rep. 99. Here the holder bank forwarded it on the same day. Not only was it not required to catch the first post after 10 o'clock a. m., "but the rule of due diligence is satisfied if the check is forwarded by the last mail of the day after its receipt, and is presented at any time before the close of business on the day succeeding its receipt at the place of business of the drawee bank." 8 Corp. Jur. 543, 544.
We think the judgment of the trial court was correct, and it will be affirmed.
Affirmed.
MAYFIELD, SAYRE, and THOMAS, JJ., concur. *Page 324